DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 5, 9, 11 – 13 and 16 – 22. Claims 6 – 8, 10 and 14 – 15 have been withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 11 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maitlen (U.S. Patent No. 2,429,581) in view of Malmgren et al. (U.S. Patent No. 4,295,900).
Regarding Independent Claim 1, Maitlen teaches a pipe cleaning rod (rod. 1; Fig. 1) comprising:  a longitudinal axis (X; Annotated Fig. 1), two ends (Annotated Fig. 1) and a surface (Annotated Fig. 1) wherein at least a part of the surface includes surface variations (ridges, 2 and indentions, 3), in particular in the form of elevations and/or depressions (Fig. 1), wherein the surface variations are macroscopic (Fig. 1), wherein one of the two ends is configured for insertion into a pipe until the pipe cleaning rod contacts a blockage in the pipe (in regard to the functional/intended use of the pipe cleaning rod, It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Applicant has not provided any structural differences between the claimed invention and art of record. Further the art of record is capable in performing the intended use since rod, 1 is configured to have end, 2 inserted into a hole, pipe, etc. until the pipe contacts a blockage and the surface variations can then work to remove such blockage).

    PNG
    media_image1.png
    244
    683
    media_image1.png
    Greyscale

Maitlen teaches the rod 1, to be made of a stainless steel but does not explicitly teach the surface variations are microscopic. 
Malmgren, however, teaches a rod of stainless steel having a surface variation being microscopic (Abstract – Malmgren teaches a fine-gain structure as outlined in the specification of the Applicant as being a surface variation that is microscopic.)

Regarding Claim 3, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the pipe cleaning rod wherein the surface variations (Fig. 1) include  at least one of the following: grains; pins; pimples; fibres; fine hairs; spirals; notches; grooves; scores; cracks; or a combination therefrom (ridges and indentions, 2 and 3; Fig. 1).  
Regarding Claim 4, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the surface variations (Fig. 1) include at least one of the following: grains; pins; pimples; fibres; fine hairs; spirals; notches; grooves; scores; cracks; or a combination therefrom (ridges and indentions, 2 and 3; Fig. 1).  
Regarding Claim 5, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the surface variations (Fig. 1) are formed by at least one of staining, sawing, splitting, planning, drilling, scraping, grinding, carving, lasering, turning, milling, engraving, moulding, embossing, punching, driving, stamping and etching (Maitlen teaches turning as the ridges and grooves are created by being rolled or turned between two dies; Col. 1, lines 36 – 39).  
Regarding Claim 11, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the surface variations (Fig. 1) are at least partially formed by spiral-shaped grooves (indentions, 3), in which are arranged essentially transversely to the longitudinal axis (X; Annotated Fig. 1) of the pipe cleaning rod (1; Fig. 1).  
Regarding Claim 19, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the pipe cleaning rod (1) includes a metal material (stainless steel; Col. 1, lines 30 – 32).  
Regarding Claim 20, Maitlen, as modified, teaches the pipe cleaning rod (1; Fig. 1) wherein the pipe cleaning rod (1) includes a metal alloy material (stainless steel; Col. 1, lines 30 – 32).  



Claims 2 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maitlen (U.S. Patent No. 2,429,581) in view of Malmgren et al. (U.S. Patent No. 4,295,900) and Zeller (DE 3241388 A1) as cited by Applicant.
Regarding Claim 9, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not teach the pipe cleaning rod wherein the pipe cleaning rod includes a wood material.  
Zeller, however, teaches the pipe cleaning rod wherein the pipe cleaning rod (cleaning body, 1) includes a wood material (Claim 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the pipe cleaning rod includes a wood material, as taught by Zeller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding Claim 21, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not teach the pipe cleaning rod wherein the pipe cleaning rod includes a plastic material.  
Zeller, however, teaches the pipe cleaning rod wherein the pipe cleaning rod (cleaning body, 1) includes a plastic material (Claim 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the pipe cleaning rod includes a wood material, as taught by Zeller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding Claim 22, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.

Zeller, however, teaches the pipe cleaning rod wherein the pipe cleaning rod (cleaning body, 1) includes a rubber material (Claim 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the pipe cleaning rod includes a wood material, as taught by Zeller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claims 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maitlen (U.S. Patent No. 2,429,581) in view of Malmgren et al. (U.S. Patent No. 4,295,900) and Petit (U.S. Patent Publication No. 2003/0056810 A1).
Regarding Claim 9, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not teach the pipe cleaning rod wherein at least one of the two ends is pointed.
Petit, however, teaches the pipe cleaning rod (tool, 10) wherein at least one of the two ends (second shaft end, 20; Fig. 1) is pointed (Fig. 1; Paragraph [0023]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the pipe cleaning rod wherein at least one of the ends is pointed, as taught by Petit, to provide a device capable of being inserted into a drain and forming a hook in order to grasp and remove hair and other hard to reach debris from the drain.
Regarding Claim 13, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not explicitly teach the pipe cleaning rod wherein the pipe cleaning rod is formed, at least in part, to be flexible.  
Petit, however, teaches the pipe cleaning rod (10) wherein the pipe cleaning rod is formed, at least in part, to be flexible (Paragraph [0009]).  

Regarding Claim 17, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not explicitly teach the pipe cleaning rod wherein a length of the pipe cleaning rod is in a range from 10 cm to 100cm.  
Petit, however, teaches the pipe cleaning rod (10) wherein a length of the pipe cleaning rod (Fig. 1) is in a range from 10 cm to 100cm (Paragraph [0023]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the pipe cleaning rod is formed, at least in part, to be flexible, as taught by Petit, to provide a device that is long enough to be inserted into a drain and flexed to contour to the drain in order to grasp and remove hair and other hard to reach debris from the drain.

Claims 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maitlen (U.S. Patent No. 2,429,581) in view of Malmgren et al. (U.S. Patent No. 4,295,900) and Turner et al (U.S. Patent Publication No. 8,359,696 B1).
Regarding Claim 12, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not explicitly teach the pipe cleaning rod wherein a diameter (d) / an edge lengths (a, b) of a cross-section of the pipe cleaning rod lie within a range from 1 mm to 20 mm.
Turner, however, teaches the pipe cleaning rod (50) wherein a diameter (d) / an edge lengths (a, b) of a cross-section of the pipe cleaning rod lie within a range from 1 mm to 20 mm (Col. 6, lines 2 – 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include  the pipe cleaning rod wherein a diameter (d) / an edge lengths (a, b) of a cross-section of the pipe cleaning rod lie within the range from 1 
Regarding Claim 16, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not explicitly teach the pipe cleaning rod wherein a diameter (d) / an edge lengths (a, b) of a cross-section of the pipe cleaning rod are in a range from 3 mm to 7 mm.  
Turner, however, teaches the pipe cleaning rod (50) wherein a diameter (d) / an edge lengths (a, b) of a cross-section of the pipe cleaning rod lie within the range from 3 mm to 7 mm (Col. 6, lines 2 – 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include t the pipe cleaning rod wherein the diameter (d) / the edge lengths (a, b) of the cross-section of the pipe cleaning rod lie within the range from 3 mm to 7 mm, as taught by Turner, to provide a device that corresponds to a given drain pipe size and the type of debris being removed, thus providing an effecting drain snake device.
Regarding Claim 18, Maitlen, as modified, teaches all of the elements of claim 1 as discussed above.
Maitlen does not explicitly teach the pipe cleaning rod wherein the length of the pipe cleaning rod is in a range from 20 cm to 60 cm.
Turner, however, teaches the pipe cleaning rod (50) wherein the length of the pipe cleaning rod (Fig. 1) is in a range from 20 cm to 60 cm (Col. 5, lines 62 – 67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Maitlen, to further include the length of the pipe cleaning rod is in a range from 20 cm to 60 cm, as taught by Turner, to provide a device that corresponds to a given drain pipe length and the type of debris being removed, thus providing an effecting drain snake device.
4Response to Arguments
Applicant's arguments filed on February 19, 2021 with respects to rejected claims 1 – 5, 9, 11 – 13 and 16 - 18 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.   
Applicant's arguments filed on February 19, 2021 with respects to rejected claims 1 – 5, 9, 11 – 13 and 16 - 18 under 35 USC 103 have been fully considered and they are not persuasive, therefore, the rejection is maintained.
Applicant argues that Maitlen teaches a cleaning rod for welding torches and not for cleaning pipes.  
Examiner respectfully disagrees. Maitlen teaches a cleaning rod. The cleaning rod of Maitlen is structurally equivalent to the instant application.  The use of the cleaning rod of Maitlen is not in question here. Further Applicant has amended claim 1 to include the intended use of the cleaning rod for the instant application but provides no structural difference. Maitlen is capable of performing the intended use since rod, 1 is configured to have end, 2 inserted into a hole, pipe, etc. until the pipe contacts a blockage and the surface variations can then work to remove such blockage.
Applicant's arguments filed on February 19, 2021 with respects to amended claims 1 – 5, 9, 11 – 13, 16 – 18 and new claims 19 – 22 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Maitlen remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723     

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723